El Juez Asociado Señor Snyder
emitió la opinión del. tribunal.
El inciso 2 del artículo 96 del Código Civil señala como causal de divorcio: “La condena de nno de los cónyuges por delito grave que lleve aparejado la pérdida de los derechos civiles.” Evelina Mora, quien se unió en matrimonio a Radio Oquendo en 1941, entabló demanda de divorcio contra él en 1945, alegando la causal establecida en el inciso 2.
La evidencia sometida en el juicio demostró que en 1938 Oquendo se declaró culpable en nn proceso seguido contra él por un delito felony en la Corte de Distrito de los Estados Unidos para Puerto Rico, y fué sentenciado a cinco años de *570presidio; que cumplió una parte de la condena en el presi-dio y fue entonces puesto en libertad bajo palabra; que mientras se encontraba en libertad bajo palabra en 1941 se casó con la demandante pero esta última no supo de la con-vicción del demandado hasta tres meses después del matri-monio; que en 1943 se le revocó la libertad bajo palabra por haber infringido sus términos, y el acusado fue reingresado al presidio a cumplir el resto de su sentencia, cumpliéndola en su totalidad en 1945. Después de la revocación de la libertad bajo palabra y mientras el demandado estaba en presidio, su esposa inició este pleito de divorcio.
La corte de distrito, resolviendo que el inciso 2 es apli-cable únicamente a convicciones subsiguientes al matrimonio y no a una convicción que como en este caso ocurrió antes del matrimonio, dictó sentencia declarando sin lugar la de-manda. Contra esa sentencia la demandante ha apelado.
 Asumimos, sin resolverlo, que se cumple con el requisito estatutario alegando la convicción en la Corte Federal por un delito felony. (1) Pero nuestra Legislatura no ha elegido, como han hecho algunas legislaturas estatales, disponer expresamente que la convicción anterior al matrimonio constituye causal de divorcio. Hartwig v. Hartwig, 142 S. W. 797 (Mo., 1912); Warren, Schouler Divorce Manual, pág. 68. Nuestra ley, aunque no tan clara como en algunos estados, contempló disponer, como en la mayoría de los estados’ con estatutos similares, que únicamente una convicción posterior al matrimonio constituye causal para el divorcio. Warren, supra, pág. 77.
En el caso de autos la convicción ocurrió antes del ma-trimonio. Es verdad que la revocación de la libertad bajo palabra del marido ocurrió después del matrimonio. Pero la revocación de la libertad bajo palabra de” un acusado no *571es bajo la ley Federal ana convicción; el cumplimiento de la sentencia bajo esas circunstancias se bace de. conformidad con la sentencia original. Título 18, U.S.C.A., sección 719. Y la misma fné impuesta aqní antes del matrimonio. En su con-secuencia, a los efectos legales, el presente es igual al caso en que el matrimonio tuviera lugar después que el esposo cumpliera el término de su prisión. Bajo esas circunstan-cias, en ausencia de una ley disponiendo expresamente que una convicción anterior constituye causal para el divorcio, no se puede conceder divorcio alguno basado en el inciso 2. Véanse Miller v. Miller, 19 Ohio App. 518 (Ohio, 1926); Cassell v. Caswell, 24 Atl. 988 (Vt. 1892).(2)

La sentencia de la corte de distrito será confirmada.


 Daughdrill v. Daughdrill, 178 So. 106 (Miss., 1938), sostiene lo contrario; pero la decisión está predicada en los términos peculiares de la ley de Mississipiñ. Véase Warren, Schouler Dworce Maiwal, pág. 182.


 La eorte de distrito terminó su opinión como sigue:
"El divorcio es la disolución de un .matrimonio válido, y si no existe tal matrimonio, no puede decretarse. ’ ’ Aparentemente la corte de distrito tuvo alguna duda en cuanto a la capacidad del marido, un felón convicto, para casarse. Hacemos claro que no estamos considerando esa cuestión en este caso. Aquí sólo resolvemos que la convicción en cuestión no fué una causal de divorcio bajo el inciso 2.